Case: 15-11954       Date Filed: 07/05/2016       Page: 1 of 19


                                                                                 [PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 15-11954
                               ________________________

                                Agency No. A079-061-829



KAP SUN BUTKA,

                                                                                    Petitioner,

                                            versus

U.S. ATTORNEY GENERAL,

                                                                                 Respondent.

                               ________________________

                         Petition for Review of a Decision of the
                              Board of Immigration Appeals
                               ________________________

                                        (July 5, 2016)

Before HULL and BLACK, Circuit Judges, and MORENO,* District Judge.

HULL, Circuit Judge:



       *
         Honorable Federico A. Moreno, United States District Judge for the Southern District of
Florida, sitting by designation.
                Case: 15-11954   Date Filed: 07/05/2016   Page: 2 of 19


      Kap Sun Butka petitions for review of the Board of Immigration Appeals’

(“BIA”) order denying her motion to sua sponte reopen her removal proceedings.

The government filed a motion to dismiss Butka’s petition for lack of jurisdiction

and we previously ordered the government’s motion to be carried with the case.

We now grant the government’s motion and dismiss Butka’s petition for lack of

jurisdiction.

                           I. 2009 REMOVAL ORDER

      On September 6, 2007, the Department of Homeland Security (“DHS”)

issued Butka, a native and citizen of South Korea, a notice to appear (“NTA”).

The NTA included the following factual allegations: (1) that Butka had overstayed

her six-month nonimmigrant visitor’s visa, which was issued in 1981; and (2) that

Butka had a 1977 conviction from the Seoul Criminal District Court in Seoul,

South Korea, for possession of 105 grams of marijuana, in violation of the

Management Law for the Hemp and the Management Law of the Habitual

Narcotic Drug. The NTA charged that Butka was removable under Immigration

and Nationality Act (“INA”) § 212(a)(2)(A)(i)(II), 8 U.S.C. § 1182(a)(2)(A)(i)(II),

as an alien convicted of a controlled substance offense. See INA

§ 212(a)(2)(A)(i)(II), 8 U.S.C. § 1182(a)(2)(A)(i)(II) (providing that an alien is

subject to removal from the United States if she has been convicted of violating




                                          2
              Case: 15-11954       Date Filed: 07/05/2016   Page: 3 of 19


any law or regulation of “a foreign country relating to a controlled substance (as

defined in [21 U.S.C. § 802]”)).

      Butka responded, in January 2008, with a counseled written pleading

admitting the allegations in the NTA and conceding removability. In the same

pleading, she requested relief from removal in the form of adjustment of status,

pursuant to INA § 245(a), 8 U.S.C. § 1255(a). Later, as part of the exhibit list she

filed in November 2008, Butka also submitted a copy of her application for a

waiver of inadmissibility, under INA § 212(h), 8 U.S.C. § 1182(h), which she filed

on an unspecified date. She asked for “waiver of [her] conviction[] and any other

grounds of inadmissibility.”

      At her master calendar hearing in December 2008, however, DHS served

Butka with a Form I-261, “Additional Charge[] of Inadmissibility/Deportability.”

The form stated that, “in lieu of [the charge] set forth in the original Notice to

Appear,” DHS was alleging that Butka overstayed her visa without authorization,

rendering her removable under INA § 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B). See

INA § 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B) (providing that any alien present in

the United States in violation of the INA, or whose nonimmigrant visa was

revoked, is deportable).

      Butka requested more time to answer the new charge, and the immigration

judge (“IJ”) set a deadline for her to provide a written response and identify and


                                            3
              Case: 15-11954    Date Filed: 07/05/2016    Page: 4 of 19


brief her eligibility for any forms of relief. When Butka’s counsel missed the

deadline to respond, the government filed a motion for a removal order, claiming

that Butka had abandoned her requests for relief and that, in any event, she was

ineligible for any form of relief other than voluntary departure.

      On April 16, 2009, the IJ issued an order based on the existing record and

Butka’s prior requests for a waiver of inadmissibility and adjustment of status.

The IJ found Butka removable by clear and convincing evidence. The IJ also

concluded that Butka was ineligible for adjustment of status due to her drug

conviction, and that the conviction could not be waived under INA § 212(h), 8

U.S.C. § 1182(h), because it involved more than simple possession of 30 grams of

marijuana. See INA § 212(h), 8 U.S.C. § 1182(h) (providing that the Attorney

General may waive an alien’s ineligibility for adjustment of status when the alien’s

ineligibility was based on a drug conviction, and that conviction “relate[d] to a

single offense of simple possession of 30 grams or less of marijuana”). The IJ

ordered Butka removed to South Korea, and further noted that Butka was ineligible

for voluntary departure because she had failed to file the required travel

documents.

                             II. 2010 BIA DECISION

      Butka appealed to the BIA, arguing that the IJ erred by (1) denying a waiver

of inadmissibility, (2) denying adjustment of status, and (3) ordering her removed


                                          4
             Case: 15-11954     Date Filed: 07/05/2016   Page: 5 of 19


without holding a hearing or giving her an opportunity to seek voluntary departure

as an alternative form of relief. Notably, Butka did not deny that she had a drug

conviction or argue that her conviction involved 30 grams or less of marijuana.

The government responded with a motion for summary affirmance.

      On August 10, 2010, the BIA affirmed Butka’s removal order for the same

reasons described in the IJ’s order and dismissed her appeal. The BIA explained

that Butka was ineligible for a waiver of inadmissibility under INA § 212(h), 8

U.S.C. § 1182(h), because she had not shown by a preponderance of the evidence

that her controlled substance offense constituted a single offense of simple

possession of 30 grams or less of marijuana. And without the waiver, she was

ineligible for adjustment of status. The BIA also concluded that there was no due

process violation in the IJ ordering Butka removed without holding a hearing and

that Butka was not unconstitutionally deprived of an opportunity to file for

voluntary departure.

               III. 2011 DENIAL OF PETITION FOR REVIEW

      Butka filed a petition for review in this Court. In May 2011, this Court

concluded that it had jurisdiction to review only Butka’s constitutional arguments

and issues of law. Butka v. U.S. Att’y Gen., 427 F. App’x 819, 822 (11th Cir.

2011) (unpublished). It denied Butka’s petition for review, holding that “the IJ did

not violate Butka’s right to due process by issuing a removal order without holding


                                          5
                Case: 15-11954       Date Filed: 07/05/2016       Page: 6 of 19


a merits hearing,” as the “documentary evidence clearly established” that Butka

was not eligible for a waiver or adjustment of status because her drug conviction

“involved more than 30 grams of marijuana.” Id. at 823. This Court stated that

Butka “admitted” that she had a prior conviction for possession of 105 grams of

marijuana, so holding a hearing would not have changed the outcome of her case.

Id. Additionally, this Court held that Butka had “a sufficient opportunity to apply

for voluntary departure,” and that Butka had not made out an equitable estoppel

claim based on the government’s initial decision to admit her with a drug

conviction. Id. at 822-23.

                           IV. 2015 MOTION TO REOPEN

       The record is silent from May 26, 2011, when this Court denied Butka’s

petition for review, until March 2, 2015, when Butka filed the instant motion to

reopen her removal proceedings. Butka’s 2015 motion sought reopening pursuant

to the BIA’s sua sponte authority under 8 C.F.R. § 1003.2(a). She asked the BIA

to reopen her removal proceedings and remand her case to the IJ so that she could

reapply for adjustment of status based on a pending Form I-130 filed by her

daughter. 1 Butka argued that her case presented the exceptional circumstances

necessary for sua sponte reopening. She did not request statutory reopening or

equitable tolling.

       1
         A Form I-130 allows a citizen or lawful permanent resident to declare a familial
relationship with an alien seeking to immigrate to the United States.
                                                6
                Case: 15-11954       Date Filed: 07/05/2016       Page: 7 of 19


       To support her claim that she was eligible for adjustment of status and had

an exceptional case, Butka argued that the original NTA erroneously charged that

she had a 1977 conviction for possession of 105 grams of marijuana. While Butka

had previously admitted to that specific allegation in the NTA, Butka’s motion to

reopen now claimed that she had two “concurrent” South Korean convictions—

(a) one for a December 1976 possession of 100 grams of marijuana, in violation of

the Habitual Drug Control Act, and (b) one for a January 1977 distribution of 5

grams of marijuana, in violation of the Cannabis Control Act.2 Butka attached a

translated copy of her criminal judgment to support her claim. There is only one

criminal judgment, dated March 17, 1977, with one case number, “77 Go Hap 70.”

Butka argues, however, that a review of that judgment shows she was charged with

a December 1976 possession of 100 grams and a January 1977 distribution of 5

grams and, therefore, she has two “concurrent crimes” in that one case.

       As to her crime of possession of 100 grams of marijuana, Butka argued that

the Habitual Drug Control Act was overbroad, and therefore that conviction was

not categorically a controlled substance offense under the INA. As such, it did not

render her inadmissible.

       As to her crime of conviction for distributing 5 grams of marijuana, Butka

contended that, under intervening Supreme Court and BIA precedent, the crime

       2
       Butka states that her marijuana convictions fell under two different statutes because the
Cannabis Control Act replaced the Habitual Drug Control Act on January 1, 1977.
                                                7
              Case: 15-11954     Date Filed: 07/05/2016    Page: 8 of 19


could be waived pursuant to INA § 212(h), 8 U.S.C. § 1182(h). Butka argued that

her 5-gram-distribution crime arose from “the social sharing of marijuana on a

single occasion,” and in that way “relate[d] to a single offense of simple possession

of 30 grams or less of marijuana,” as required for a waiver under the INA.

      Alternatively, Butka asserted that her case should be transferred to her

current place of residence, which was within the Ninth Circuit, and argued that

under Ninth Circuit law her drug convictions would be considered expunged.

Therefore, should her case be reopened, Butka maintained that she would be

eligible for relief under one or more of these theories.

      On April 3, 2015, the BIA denied Butka’s motion to reopen. The BIA

determined that Butka did not present an “exceptional situation to justify reopening

sua sponte,” and it denied the motion as time-barred. The BIA reiterated that

Butka was ineligible for a waiver of inadmissibility for the reasons discussed in its

prior opinion. It appeared to rely on Butka’s previous admission to the original

NTA that she had a 1977 conviction for possession of 105 grams of marijuana, and

did not address her claims that she had two separate crimes of conviction, although

in the one 1977 criminal judgment.

      Because the BIA’s order was brief, we recite it in full here:

            This matter was before the Board on August 10, 2010, when we
      dismissed the respondent’s appeal from the Immigration Judge’s
      decision determining that she is ineligible for a waiver of
      inadmissibility under section 212(h) of the Immigration and
                                           8
             Case: 15-11954     Date Filed: 07/05/2016   Page: 9 of 19


      Nationality Act, 8 U.S.C. § 1182(h). The respondent filed the present
      motion to reopen proceedings on March 3, 2015. The motion is
      untimely and the respondent requests reopening under the Board’s sua
      sponte authority. See 8 C.F.R. § 1003.2(a).

             For reasons discussed in the Board’s prior decision, the
      respondent is not eligible for a waiver of inadmissibility due to her
      conviction of a controlled substance violation in which some 105
      grams of hemp were confiscated from her. She could not show that
      her offense did not involve more than simple possession of 30 grams
      or less of marijuana, and we are not persuaded that the respondent’s
      various arguments asserted in her motion could lead to a different
      result. See Matter v. Davey, 26 I&N Dec. 37, 39 (BIA 2012)
      (explaining that the exception is “exceedingly narrow and fact-
      specific” and refers to a “specific type of conduct (possession for
      one’s own use) committed on a specific number of occasions (a
      ‘single’ offense) and involving a specific quantity (30 grams or less)
      of a specific substance (marijuana)”).

             Although the respondent may present a sympathetic case, she
      has not established that she is eligible for any relief within the
      jurisdiction of the Board. There is no exceptional situation to justify
      reopening sua sponte. The motion to reopen is denied as time-barred.

      V. 2015 PETITION FOR REVIEW AND MOTION TO DISMISS

      In May 2015, Butka filed a timely petition for review in this Court. The

government responded with a motion to dismiss for lack of appellate jurisdiction,

citing Lenis v. U.S. Attorney General, 525 F.3d 1291 (11th Cir. 2008).

      On October 16, 2015, after Butka replied to the motion, this Court issued an

order carrying the government’s motion to dismiss with the case. The parties have

now filed merits briefs addressing the BIA’s decision and reasserting their

arguments concerning this Court’s jurisdiction. The parties debate whether Butka


                                         9
               Case: 15-11954       Date Filed: 07/05/2016      Page: 10 of 19


can use a motion to reopen sua sponte to (1) withdraw her earlier concession from

January 2008 3 that she had a 1977 conviction in South Korea for possession of 105

grams of marijuana; (2) re-litigate and obtain de novo review of the BIA’s 2010

decision that she was ineligible for adjustment of status due to that 1977

conviction; and (3) submit new evidence and arguments in 2015 that were

available in her original removal proceedings, her first BIA review, and her first

petition for review before this Court. The government stresses that Butka’s request

to reopen is based on changes in the facts, not on changes in the law. We need not

reach and decide all these issues because we conclude we lack jurisdiction over

Butka’s petition for review. 4

                                    VI. DISCUSSION

       To understand Butka’s jurisdictional arguments, we describe the differences

between the BIA’s statutory and sua sponte authority to reopen immigration

proceedings. We then detail the relevant case law addressing this Court’s

jurisdiction to review the BIA’s denial of motions for sua sponte reopening. In the

final section, we explain why we do not have jurisdiction over Bukta’s petition for

review.



       3
       Butka’s reply to the original NTA was filed in January 2008, which was before the
government filed the amended NTA in December 2008.
       4
        This Court reviews its subject matter jurisdiction de novo. Chao Lin v. U.S. Att’y Gen.,
677 F.3d 1043, 1045 (11th Cir. 2012).
                                               10
               Case: 15-11954   Date Filed: 07/05/2016   Page: 11 of 19


A.    Statutory Reopening

      Under the INA, an alien may file one “statutory” motion to reopen her

removal proceedings, and, generally, the motion must be filed within 90 days of

the date of entry of the administratively final order of removal. INA

§ 240(c)(7)(A), (C), 8 U.S.C. § 1229a(c)(7)(A), (C). The 90-day deadline is

subject to equitable tolling. Avila-Santoyo v. U.S. Att’y Gen., 713 F.3d 1357,

1362-65 (11th Cir. 2013) (en banc). This Court has jurisdiction to review the

BIA’s denial of a petitioner’s motion for statutory reopening. See Jiang v. U.S.

Att’y Gen., 568 F.3d 1252, 1256 (11th Cir. 2009) (reviewing for abuse of

discretion).

      Butka filed her March 2015 motion to reopen over four years after the BIA’s

August 2010 order of removal. While Butka’s 2015 motion requested only sua

sponte reopening, the BIA addressed statutory reopening (in addition to sua sponte

reopening) and found Butka’s 2015 motion to be time-barred. On appeal, Butka

does not argue that the BIA abused its discretion in declining to exercise its

statutory power to reopen her removal proceedings. She petitions for review of

only the Board’s discretionary decision not to exercise its sua sponte authority to

reopen.




                                          11
             Case: 15-11954      Date Filed: 07/05/2016    Page: 12 of 19


B.    Sua Sponte Reopening

      The BIA has the authority to reopen removal proceedings sua sponte at any

time. 8 C.F.R. § 1003.2(a). A petitioner can file a written motion in the BIA

requesting the Board to exercise its sua sponte authority. Id. The BIA has broad

discretion over motions for sua sponte reopening, Lenis, 525 F.3d at 1293-94, but

it has held that it will exercise its authority only in exceptional circumstances, In re

J—J—, 21 I. & N. Dec. 976, 984 (BIA 1997).

      To meet the exceptional circumstances standard, the alien must show that

there is “a substantial likelihood that the result in [her] case would be changed if

reopening is granted.” In re Beckford, 22 I. & N. Dec. 1216, 1219 (BIA 2000). A

fundamental change in the law may satisfy this condition. See Matter of X-G-W-,

22 I. & N. Dec. 71, 72-73 (BIA 1998); see also In re G—D—, 22 I. & N. Dec.

1132, 1135 (BIA 1999). Indeed, Butka relied primarily on alleged changes in the

law in her motion for sua sponte reopening. The threshold issue, however, is

whether we have jurisdiction to review Butka’s challenges.

C.    Lenis—No Jurisdiction over Denials of Sua Sponte Reopening

      We directly answered this question in Lenis. This Court, in Lenis, squarely

held that it lacked jurisdiction to review a BIA decision denying a petitioner’s

motion for sua sponte reopening. Lenis, 525 F.3d at 1292, 1294. The petitioner,




                                           12
             Case: 15-11954     Date Filed: 07/05/2016   Page: 13 of 19


Clara Ines Lenis, requested sua sponte reopening based on an intervening change

in the law. See id. at 1292. The BIA denied her motion. See id.

      Before this Court, Lenis argued “that the BIA abused its discretion in

denying [her] request to use its sua sponte powers to reopen the underlying

proceedings essentially because the agency had issued a precedential decision

changing the meaning of the term ‘particular social group’ under the asylum laws.”

Id. Lenis thus raised a legal claim concerning her eligibility for asylum under the

Agency’s new interpretation of the term “particular social group.” See id.

      In reviewing Lenis’s petition for review, this Court explained that, “under

the Administrative Procedure Act, judicial review is not available when ‘agency

action is committed to agency discretion by law.’” Id. at 1293 (quoting 5 U.S.C.

§ 701(a)(2)). This situation occurs when the statute at issue does not provide a

“meaningful standard against which to judge the agency’s exercise of discretion.”

Id. (quotation marks omitted). The Lenis Court then concluded that neither the

INA nor 8 C.F.R. § 1003.2(a) provided any “standard to govern the BIA’s exercise

of its discretion” to sua sponte reopen immigration proceedings. Id. Therefore, it

did not have jurisdiction to review the BIA’s decision. Id. at 1294. The Court

noted that, in reaching this conclusion, it was agreeing with ten other courts of

appeal that had also concluded “that they have no jurisdiction to hear an appeal of




                                          13
               Case: 15-11954       Date Filed: 07/05/2016      Page: 14 of 19


the BIA’s denial of a motion to reopen based on its sua sponte authority.” Id. at

1292. 5

       At the end of Lenis, this Court, however, expressly left open the question of

whether “an appellate court may have jurisdiction over constitutional claims

related to the BIA’s decision not to exercise its sua sponte power.” Id. at 1294 n.7

(emphasis added). The Court observed that it had no occasion to answer that

question because Lenis did not raise any constitutional claims in her petition for

review. Id. That question still remains open.

       Butka argues that Lenis does not control her case because it involved only “a

pure sua sponte discretionary denial,” whereas her case contains a question of law

in addition to a prayer for discretionary relief. She also claims that Mata v. Lynch,

576 U.S. ___, 135 S. Ct. 2150 (2015), undermines Lenis. The government

maintains that Lenis controls Butka’s case, that Mata does not undermine Lenis,

and that Lenis is binding precedent. We discuss Mata and then why Lenis controls

this particular case.




       5
         Lenis cites the following decisions: (1) Luis v. INS, 196 F.3d 36, 40 (1st Cir. 1999);
(2) Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir. 2006); (3) Calle-Vujiles v. Ashcroft, 320 F.3d
472, 474-75 (3d Cir. 2003); (4) Doh v. Gonzales, 193 F. App’x 245, 246 (4th Cir. 2006)
(unpublished); (5) Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 248-50 (5th Cir. 2004);
(6) Harchenko v. INS, 379 F.3d 405, 410-11 (6th Cir. 2004); (7) Pilch v. Ashcroft, 353 F.3d 585,
586 (7th Cir. 2003); (8) Tamenut v. Mukasey, 521 F.3d 1000, 1005 (8th Cir. 2008) (en banc);
(9) Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002); (10) Belay-Gebru v. INS, 327 F.3d
998, 1000-01 (10th Cir. 2003).
                                              14
             Case: 15-11954     Date Filed: 07/05/2016    Page: 15 of 19


D.    Mata v. Lynch

      Subsequent to this Court’s decision in Lenis, the U.S. Supreme Court

decided Mata v. Lynch, 576 U.S. ___, 135 S. Ct. 2150. Butka claims that Mata

partially abrogated Lenis and mandated that federal courts of appeal assert

jurisdiction over legal claims accompanying requests for sua sponte reopening.

      In Mata, Petitioner Noel Reyes Mata filed an untimely motion to reopen his

removal proceedings, asking the BIA to equitably toll the filing deadline based on

his counsel’s ineffectiveness, and grant reopening under its statutory authority.

576 U.S. at ___, 135 S. Ct. at 2153. The BIA denied equitable tolling and,

therefore, denied Mata’s motion as time-barred. Id. It also stated that Mata’s case

was not one that warranted sua sponte reopening. Id.

      Mata filed a petition for review in the Fifth Circuit Court of Appeals,

arguing that the BIA should have granted him equitable tolling. Id. at ___, 135 S.

Ct. at 2154. The Fifth Circuit dismissed the petition for lack of jurisdiction, stating

that it construed petitioners’ requests to the BIA for equitable tolling based on

ineffective assistance of counsel as motions for sua sponte reopening, and it did not

have jurisdiction to review the BIA’s refusal to sua sponte reopen cases. Id.

      The Supreme Court reversed the Fifth Circuit, explaining that circuit courts

have jurisdiction to review the denial of statutory motions to reopen, and “that

jurisdiction remains unchanged if the Board, in addition to denying the alien’s


                                          15
             Case: 15-11954       Date Filed: 07/05/2016   Page: 16 of 19


statutorily authorized motion, states that it will not exercise its separate sua sponte

authority to reopen the case.” Id. at ___, 135 S. Ct. at 2154-55 (emphasis added).

The Supreme Court assumed, arguendo, that circuit courts do not have jurisdiction

to review the BIA’s denial of sua sponte reopening and summarized its holding as

follows: “That courts lack jurisdiction over one matter (the sua sponte decision)

does not affect their jurisdiction over another (the decision on the alien’s request).”

Id. at ___, 135 S. Ct. at 2155.

      The Supreme Court ordered the Fifth Circuit to assert jurisdiction over the

BIA’s denial of equitable tolling and statutory reopening. Id. at ___, 135 S. Ct. at

2156-57. In doing so, it resolved a circuit split, as every circuit court but the Fifth

had already decided that it had jurisdiction to review the BIA’s denial of equitable

tolling in a statutory reopening case. Id. at ___, 135 S. Ct. at 2154; see Avila-

Santoyo, 713 F.3d 1357 (reviewing the BIA’s denial of equitable tolling in a

statutory reopening case).

E.    Synthesizing Lenis and Mata

      Butka asserts that Mata supports a bifurcated approach to sua sponte

reopening cases. Butka explains that, under this approach, courts retain

jurisdiction to review the legal questions presented in a petitioner’s motion to sua




                                           16
               Case: 15-11954        Date Filed: 07/05/2016       Page: 17 of 19


sponte reopen. 6 If the court concludes that the BIA made a legal error, it must

remand the case for the BIA to reconsider whether to exercise its sua sponte

authority in light of the correct legal framework. However, the court of appeals

remains unable to reach the ultimate question of whether the BIA abused its

discretion by denying reopening.

       Contrary to Butka’s characterization, the Supreme Court in Mata did not

instruct federal circuit courts to assert jurisdiction over legal claims related to or

underlying requests for sua sponte reopening. The Mata Court reached no holding

about whether courts have jurisdiction to review the BIA’s decision concerning

whether to sua sponte reopen a case. See id. at ___, 135 S. Ct. at 2155. The

Supreme Court clarified only that courts must exercise jurisdiction over statutory

reopening cases and requests for equitable tolling accompanying a statutory motion

to reopen. See id. Therefore, Mata had no effect on our precedent in Lenis, which

       6
         For this proposition, Butka relies mainly on these decisions that were rendered before
Mata was decided: Pllumi v. Att’y Gen. of the U.S., 642 F.3d 155, 160 (3d Cir. 2011) (“If the
reasoning given for a decision not to reopen sua sponte reflects an error of law, we have the
power and responsibility to point out the problem, even though ultimately it is up to the BIA to
decide whether it will exercise its discretion to reopen. . . . In such cases we can remand to the
BIA.”); Mahmood v. Holder, 570 F.3d 466, 469 (2d Cir. 2009) (stating that the Court lacked
jurisdiction to review the Agency’s discretionary decision to deny sua sponte reopening, but
determining that “where the Agency may have declined to exercise its sua sponte authority
because it misperceived the legal background and thought, incorrectly, that a reopening would
necessarily fail, remand to the Agency for reconsideration in view of the correct law is
appropriate”).
        In contrast to these cases, our pre-Mata law is Lenis, which concluded that this Court did
not have jurisdiction to review the BIA’s denial of a motion to sua sponte reopen immigration
proceedings, with the possible exception of constitutional issues. Lenis, 525 F.3d at 1294 & n.7.


                                                17
               Case: 15-11954         Date Filed: 07/05/2016        Page: 18 of 19


held unambiguously that this Court does not have jurisdiction to review the BIA’s

denial of a motion to sua sponte reopen proceedings, with the possible exception of

constitutional issues. See Lenis, 525 F.3d at 1293-94 & n.7.

       Lenis, furthermore, forecloses Butka’s argument that this Court could review

the legal issues presented in her motion to reopen, while declining to reach the

question of whether the BIA should have exercised its discretionary power to grant

sua sponte reopening. Like Butka, Lenis sought reopening based on an alleged

intervening change in the law. Id. at 1292. This Court, however, did not review

whether the BIA correctly assessed the impact of the new law on Lenis’s case.

Rather, this Court held that it did not have jurisdiction over that issue or any

other—save perhaps constitutional claims—related to Lenis’s motion to sua sponte

reopen. See id. at 1294 & n.7.

       We are compelled to reach the same conclusion here. As Butka has not

raised any constitutional claims, we lack jurisdiction to review the BIA’s denial of

her motion for sua sponte reopening.7 Thus, we must reject Butka’s arguments and

grant the government’s motion to dismiss.


       7
         Often in the immigration context, when this Court faces a jurisdictional bar, it can still
review both constitutional and legal issues. This power comes from INA § 242(a)(2)(D), 8
U.S.C. § 1252(a)(2)(D), which provides that “[n]othing in subparagraph [(a)(2)(B)] or
[(a)(2)(C)], or in any other provision of this chapter (other than this section) which limits or
eliminates judicial review, shall be construed as precluding review of constitutional claims or
questions of law raised upon a petition for review.”
        This provision’s statement concerning the enduring reviewability of questions of law,
however, has no impact on our jurisdiction to review motions for sua sponte reopening, as it
                                                 18
               Case: 15-11954      Date Filed: 07/05/2016       Page: 19 of 19


                                   IV. CONCLUSION

       For all the foregoing reasons, we GRANT the government’s motion to

dismiss Butka’s petition for review for lack of jurisdiction. Butka’s petition for

review is hereby DISMISSED.




creates an exception only to jurisdiction-stripping provisions contained in the INA. See INA
§ 242(a)(2)(D), 8 U.S.C. § 1252(a)(2)(D). This Court’s jurisdiction over sua sponte reopening
decisions is limited by the Administrative Procedure Act, not the INA. See Lenis, 525 F.3d at
1293-94.
                                              19